Morgan, J.
(dissenting) — In Troxel v. Granville,11 the United States Supreme Court ruled that the “best interests of the child” test set forth in RCW 26.10.160(3) was unconstitutional as applied. In In re Custody of Smith,12 the Washington Supreme Court held that the “best interests of the child” test set forth in RCW 26.10.160(3) and RCW 26.09.240 was facially unconstitutional. The statute at issue here, RCW 26.10.100, contains the very same test. As a result, it is unconstitutional to the same extent that RCW 26.10.160 and 26.09.240 were unconstitutional in Troxel and Smith, and we should reverse in the same way those cases reversed.
I do not join in the majority’s discussion of the state constitution, because we should not be reaching that issue.
If the statute were constitutional, I would not quarrel with the rest of the majority’s rulings.
Reconsideration denied October 24, 2001.
Review granted at 145 Wn.2d 1033 (2002).

 530 U.S. 57, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000).


 137 Wn.2d 1, 969 P.2d 21 (1998), aff’d, 530 U.S. 57 (2000).